Case 1:15-cv-06049-JSR Document 176 Filed 08/24/20 Page1of1
Case 1:15-cv-06049-JSR Document175 Filed 08/24/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MANUEL DE JESUS ROSARIO,

Plaintiff, : CIVIL ACTION NO. 15-CV-6049 (JSR)

-against-

MIS HIJOS DELI CORP., PALMA GROCERY — : FA pRopaseD ORDER

CORP., 251 E. 123RD ST. REALTY, LLC,
JOSE PALMA, LEONIDA COLLADO, and
JUNIOR PALMA,

Defendants.

Plaintiff Manuel de Jesus Rosario having filed a motion seeking an award for attorneys’
fees and this Court having granted Plaintiff's motion by Memorandum Order entered May 22,
2020 awarding Plaintiff the sum of $154,536.76 for attorneys’ fees and costs for which defendants
are jointly and severally liable, which award is in addition to the judgment, following jury verdict,
entered on March 2, 2020;

NOW, on motion of Ross & Asmar LLC, attorneys for Plaintiff, it is:

ORDERED that the Clerk is directed to enter Judgment on Attorneys’ Fees, consistent
with the Court’s May 22, 2020 Memorandum Order, in the amount of $154,536.76 for attorneys’

fees and costs for which defendants are jointly and severally liable.

Dated: New York, New York

August? *{ 2020
ENTER:

yl BEY

United States District Judge
Ted ©. Rake ke?

 

 

 

 

 

 

 

 

 
